Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Bart Seeley on November 24, 2021.

1.	(Currently Amended) An image processing apparatus comprising:
a memory storing a program; and
one or more processors which, by executing the program, function as:
first obtaining means for obtaining a target image constituted by a set of voxels arranged in a discretized manner, wherein each point of the set of voxels constituting the target image is represented with one coordinate;
setting means for setting a search area in the target image, wherein at least one of vertexes of the search area is different from points of the voxels of the target image; 
dividing means for dividing the search area into a plurality of partial areas on the basis of positions of points of the voxels of the target image, wherein at least some of the partial areas include at least one of the points of the voxels of the target image as a respective vertex, and wherein at least some of the partial areas respectively include at least one vertex that is not one of the points of the voxels;
interpolating means for generating an interpolated value, wherein generating the interpolated value includes interpolating a voxel value of the target image at a position of a vertex of the vertexes of the plurality of partial areas, wherein the vertex is not any of the points of the voxels; and
the interpolated value and having one of the points that is one of the vertexes of at least one of the plurality of partial areas, (i) a maximum of a voxel value and an interpolated value within the search area and (ii) a minimum of a voxel value and an interpolated value within the search area.

2. 	(Canceled)

3. 	(Currently Amended) The image processing apparatus according to Claim 1, wherein the first obtaining means further obtains a reference image, and
	wherein the setting means sets the search area on the basis of 

4.	(Original) The image processing apparatus according to Claim 3, further comprising third obtaining means for obtaining a comparison value through a comparison operation between at least one of the maximum and the minimum obtained by the second obtaining means and a voxel value at the position of interest in the reference image.

5. 	(Original) The image processing apparatus according to Claim 4, wherein, in the comparison operation between the voxel value at the position of interest and at least one of the maximum and the minimum, the third obtaining means obtains, as the comparison value, a value having a smallest absolute value among possible values as difference values between the voxel value and the interpolated value within the search area and the voxel value at the position of interest.



7.	(Original) The image processing apparatus according to Claim 4, wherein the third obtaining means performs repetitive processing for obtaining the maximum and the minimum while sequentially switching a vertex as a processing target among vertices of each partial area included in the search area and, if a magnitude relationship among the voxel value at the position of interest in the reference image, the maximum, and the minimum satisfies a predetermined condition, ends the repetitive processing.

8. 	(Original) The image processing apparatus according to Claim 7, wherein the predetermined condition is that the voxel value at the position of interest is less than or equal to the maximum and greater than or equal to the minimum.

9. 	(Original) The image processing apparatus according to Claim 7, wherein, in the repetitive processing, on the basis of a level of calculation cost for obtaining the voxel value and interpolated value of the target image at the vertex position, the third obtaining means defines an order of processing.

10. 	(Original) The image processing apparatus according to Claim 4, wherein, on the basis of the position of interest in the reference image and information regarding deformation for registration between the target image and the reference image, the third obtaining means obtains information regarding the corresponding position.



12. 	(Original) The image processing apparatus according to Claim 4, further comprising display control means for causing a display unit to display a subtraction image obtained on the basis of the comparison value obtained by the third obtaining means.

13. 	(Original) The image processing apparatus according to Claim 1, wherein the search area is a rectangular parallelepiped area parallel to image coordinate axes of the target image.

14. 	(Currently Amended) An image processing apparatus comprising:
	a memory storing a program; and
one or more processors which, by executing the program, function as:
first obtaining means configured to obtain a target image constituted by a set of voxels arranged in a discretized manner and a reference voxel;
setting means configured to set a search area in the target image on the basis of a correspondence position that is a position in the target image corresponding to a position of interest in the reference image;
interpolating means for generating an interpolated value, wherein generating the interpolated value includes interpolating a voxel value in a partial area included in the search area;
second obtaining means configured to obtainthe interpolated value(i) a maximum of a voxel value and an interpolated value within the search area and (ii) a minimum of a voxel value and an interpolated value within the search area; and

wherein the third obtaining means (1) sets the comparison value to 0 if the voxel value at the position of interest is less than or equal to the maximum and greater than or equal to the minimum, (2) sets the comparison value to a difference value between the voxel value and the maximum if the voxel value at the position of interest is greater than the maximum, and (3) sets the comparison value to a difference value between the voxel value and the minimum if the voxel value at the position of interest is less than the minimum.

15.	(Currently Amended) An image processing system comprising:
a memory storing a program; and
one or more processors which, by executing the program, function as:
	first obtaining means for obtaining a target image constituted by a set of voxels arranged in a discretized manner, wherein each point of the set of voxels constituting the target image is represented with one coordinate;
	setting means for setting a search area in the target image, wherein at least one of vertexes of the search area is different from points of the voxels of the target image;
dividing means for dividing the search area into a plurality of partial areas on the basis of positions of points of the voxels of the target image, wherein at least some of the partial areas include at least one of the points of the voxels of the target image as a respective vertex, and wherein at least some of the partial areas respectively include at least one vertex that is not one of the points of the voxels;
interpolating means for generating an interpolated value, wherein generating the interpolated value includes interpolating a voxel value of the target image at a position of a vertex of the vertexes of the plurality of partial areas, wherein the vertex is not any of the points of the voxels; and
the interpolated value and having one of the points that is one of the vertexes of at least one of the plurality of partial areas, (i) a maximum of a voxel value and an interpolated value within the search area and (ii) a minimum of a voxel value and an interpolated value within the search area.

16. 	(Currently Amended) An image processing method comprising:
	obtaining a target image constituted by a set of voxels arranged in a discretized manner, wherein each point of the set of voxels constituting the target image is represented with one coordinate;
	setting a search area in the target image, wherein at least one of vertexes of the search area is different from points of the voxels of the target image; 
dividing the search area into a plurality of partial areas on the basis of positions of points of the voxels of the target image, wherein at least some of the partial areas include at least one of the points of the voxels of the target image as a respective vertex, and wherein at least some of the partial areas respectively include at least one vertex that is not one of the points of the voxels; 
generating an interpolated value, wherein generating the interpolated value includes interpolating a voxel value of the target image at a position of a vertex of the vertexes of the plurality of partial areas, wherein the vertex is not any of the points of the voxels; and
obtaining, on the basis of the interpolated value and having one of the points that is one of the vertexes of at least one of the plurality of partial areas, (i) a maximum of a voxel value and an interpolated value within the search area and (ii) a minimum of a voxel value and an interpolated value within the search area.

17. 	(Previously Presented) A non-transitory storage medium storing a program causing a computer to perform the image processing method according to Claim 16.

18. 	(Previously Presented) The image processing apparatus according to claim 1, wherein the second obtaining means obtains at least one of a maximum value or a minimum value that is possible as an interpolated value of a pixel at an arbitrary position in the search area.


Allowable Subject Matter
Claims 1 and 3 – 18 (renumbered as 1 – 17, respectively) are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims amendment and further Examiner’s amendment overcome the prior art of the record. After a further search, no reference is found.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/QIAN YANG/Primary Examiner, Art Unit 2668